Citation Nr: 1213985	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension and enlarged heart.

Whether new and material evidence has been received to reopen a claim seeking service connection for infections of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the San Diego Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Balitmore RO.  

In January 2012 a Board hearing was held in Washington D.C. before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with the January 2012 Board hearing, the Veteran submitted extensive VA medical records pertinent to his claims that have not been reviewed by the agency of original jurisdiction (AOJ).  During the hearing, the Veteran specifically indicated that he did not wish to waive initial review of this evidence by the AOJ.  Consequently, the case must be remanded so that the RO/AMC can review these records in the first instance and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

On remand, the RO/AMC should also obtain any available records of VA treatment or evaluation for cardiovascular disability, hypertension and infections of the feet from January 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any available records of VA treatment or evaluation for cardiovascular disability, hypertension and infections of the feet from January 2012 to the present.  If an attempt to obtain records is unsuccessful, documentation of the efforts made should be set out in the claims folder.

2.  The RO/AMC should then readjudicate the claims to include consideration of all evidence added to the file since the last supplemental statement of the case.  If either remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


